Matter of Travelers Cas. & Sur. Co. of Am. v Erie Canal Harbor Dev. Corp. (2021 NY Slip Op 00680)





Matter of Travelers Cas. & Sur. Co. of Am. v Erie Canal Harbor Dev. Corp.


2021 NY Slip Op 00680


Decided on February 5, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 5, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, AND WINSLOW, JJ.


90 CA 19-01582

[*1]IN THE MATTER OF TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, ASSERTING CLAIMS IN ITS OWN RIGHT, AND AS THE ASSIGNEE AND REAL PARTY IN INTEREST OF THE CLAIMS OF DIPIZIO CONSTRUCTION COMPANY, INC., PLAINTIFF-PETITIONER-APPELLANT,
vERIE CANAL HARBOR DEVELOPMENT CORPORATION, DEFENDANT—RESPONDENT-RESPONDENT. 


CHIESA SHAHINIAN & GIANTOMASI PC, NEW YORK CITY (ADAM P. FRIEDMAN OF COUNSEL), FOR PLAINTIFF-PETITIONER-APPELLANT. 
PHILLIPS LYTLE LLP, BUFFALO (WILLIAM J. BRENNAN OF COUNSEL), FOR DEFENDANT-RESPONDENT-RESPONDENT. 
COUCH WHITE, LLP, ALBANY (JOEL M. HOWARD, III, OF COUNSEL), FOR ASSOCIATED GENERAL CONTRACTORS OF NYS, LLC, THE BUILDING CONTRACTORS ASSOCIATION OF WESTCHESTER & THE MID-HUDSON REGION, INC., THE CONSTRUCTION INDUSTRY COUNCIL OF WESTCHESTER & HUDSON VALLEY, INC., BUILDING INDUSTRY EMPLOYEES OF NEW YORK STATE, SYRACUSE BUILDERS EXCHANGE, INC., BUILDERS EXCHANGE OF ROCHESTER, EASTERN CONTRACTOR'S ASSOCIATION, INC., AND NORTHEASTER SUBCONTRACTORS ASSOCIATION, AMICI CURIAE.

	Appeal from an order of the Supreme Court, Erie County (Henry J. Nowak, J.), entered August 16, 2019. The order granted plaintiff-petitioner's motion for leave to reargue, and upon reargument, adhered to a prior order granting defendant-respondent's motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: February 5, 2021
Mark W. Bennett
Clerk of the Court